Third District Court of Appeal
                              State of Florida

                     Opinion filed September 1, 2021.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                            No. 3D21-1214
                      Lower Tribunal No. F99-2879
                         ________________


                            Mel O. Firsher,
                                Petitioner,

                                    vs.

                         Ashley Moody, etc.,
                               Respondent.



    A Case of Original Jurisdiction – Habeas Corpus.

    Mel O. Firsher, in proper person.

    Ashley Moody, Attorney General, and Joanne Diez, Assistant
    Attorney General, for respondent.


Before EMAS, LOGUE and BOKOR, JJ.

    PER CURIAM.
      Petitioner has raised the same issue multiple times before the

appellate court and the trial court.       This type of successive, repetitive

pleading is improper. Accordingly, the petition is denied. See Baker v.

State, 878 So. 2d 1236, 1245 (Fla. 2004) (“The remedy of habeas corpus is

not available in Florida to obtain the kind of collateral postconviction relief

available by motion in the sentencing court pursuant to rule 3.850.”)

(citation omitted); Mills v. Dugger, 574 So. 2d 63, 65 (Fla. 1990) (“[H]abeas

corpus is not to be used ‘for obtaining additional appeals of issues which

were raised, or should have been raised, on direct appeal . . . or which

could have, should have, or have been raised in’ prior postconviction

filings.”) (citation omitted); Firsher v. State, No. 3D21-787, 2021 WL

1688893 (Fla. 3d DCA Mar. 25, 2021) (denying petition for belated appeal

on the same substantive issue as the instant petition); Firsher v. Moody,

No. 3D20-374, 2020 WL 1686837 (Fla. 3d DCA Feb. 28, 2020) (ordering

sua sponte transfer of habeas petition on same issue to trial court); Firsher

v. State, No. 3D19-1860, 2019 WL 6048378 (Fla. 3d DCA Sept. 26, 2019)

(denying petition for belated appeal on same substantive issue).




                                       2